 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Ruben Myran Johnson,                            No. CV-18-00889-PHX-DWL
10                 Petitioner,                       ORDER
11   v.                                              DEATH PENALTY CASE
12   Charles L. Ryan, et al.,
13                 Respondents.
14
15
           IT IS HEREBY ORDERED adopting the parties’ proposed briefing schedule
16
     (Doc. 35) as follows:
17
           1. Johnson shall file his reply to Respondents’ answer no later than July 11,
18
           2019;
19
           2. Any Notice of a Request for Evidentiary Development shall be filed no
20
           later than August 26, 2019;
21
           3. A Response to any Notice of Request for Evidentiary Development shall be
22
           filed no later than September 25, 2019;
23
           4. A Reply to any Response to a Notice of a Request for Evidentiary
24
           Development shall be filed no later than October 10, 2019.
25
26         Dated this 16th day of May, 2019.
27
28
